ORDER
PER CURIAM.
The statement of facts in this cause, an appeal from a conviction for attempting to obtain a controlled substance by fraud, has not been filed. On November 24,1986, this Court notified retained counsel for appellant, the Honorable John C. Kuhn, that the statement of facts was overdue and advised him that if he did not respond to this notice, a hearing before the trial court might be ordered. Tex.R.App.P. 53(m) (West 1986). No response has been received.
This appeal is abated and the cause is remanded to the trial court. Upon remand, the trial court shall immediately conduct a hearing to determine the reason why no statement of facts has been filed. Among other things, the trial court shall determine whether appellant desires to prosecute this appeal, whether a statement of facts was prepared by the court reporter, whether the failure to timely file a statement of facts is the result of ineffective assistance by appellant’s counsel, and whether appellant is now indigent. At the conclusion of this hearing, the trial court shall enter written findings of fact and conclusions of law. If appellant is now indigent, the trial court shall also take such measures as are necessary to secure appellant’s rights on appeal, which may include ordering the court reporter to prepare a statement of facts and appointing new counsel.
A record of the hearing before the trial court, including a transcription of the court reporter’s notes and copies of all orders, findings, and recommendations, shall be forwarded to the Clerk of this Court, for filing as a supplemental record in this cause, on or before February 13, 1987.